DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 12/16/2020 has been entered. Claims 1-10 remain pending in the application. Applicant’s amendments to the claims have overcome each rejection previously set forth in the Non-Final Office Action mailed 09/16/2020.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 12/16/2020, with respect to the rejection of claims 1-10 have been fully considered.  Therefore, the interpretation of the rejection has been withdrawn due to the amendment adding structure to the guide tube. The amendment necessitates a new grounds of rejection of Gowda et al. (US PGPub 2013/0053867) in view of Hyodo (US PGPub 2019/0083167), and further in view of Crawford et al. (US PGPub 2017/0258535) (see rejection below).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gowda et al. (US PGPub 2013/0053867), hereinafter known as “Gowda,” in view of Hyodo (US PGPub 2019/0083167), and further in view of Crawford et al. (US PGPub 2017/0258535), hereinafter known as “Crawford.”
With regards to claim 1, Gowda discloses (Figures 1-4b) a surgical robot system for attaching an electrode holder to a skull of a patient, the electrode holder configured to receive an electrode (Paragraphs 14 and 39) to be inserted into a brain of the patient, said surgical robot system comprising: 
a guide tube 400’ (introducer, Paragraph 42); 
a tripod mechanism 100 configured to slide over the guide tube 400’ (functional language; introducer 400’ is inserted into channel 111 of the tripod mechanism 100 therefore allowing for a slidable relationship between the two elements; Paragraph 42) and allow adjustment of an angle of the guide tube 400’ relative to the skull (Paragraph 43 – sphere 110 swivels in all directions),
wherein the guide tube 400’ includes flat portions positioned at a top portion of the guide tube 400’ to assist a user in inserting the guide tube 400’ (guide tube 400’ is circular, but is broken up by flattened out portions on the proximal end; Figure 4).
Gowda is silent to a guide tube having a detachable electrode holder disposed at a distal tip of the guide tube.
However, Hyodo teaches (Figures 1-10), in the same field of endeavor, a guide tube 2 having a detachable electrode holder 3 disposed at a distal tip of the guide tube 2 (Paragraphs 40 and 43).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical robot system of Gowda for the detachable electrode 
Gowda/Hyodo are silent to a surgical robot system comprising: a robot base comprising a computer; a robot arm coupled to the robot base; an end effector configured to be coupled to the robot arm; and a tracking array disposed near a proximal end of the guide tube, the guide tube coupled to the end effector.
However, Crawford teaches (Figures 1-6) a surgical robot system 600 comprising: a robot base 610 comprising a computer 408 (Paragraph 85); a robot arm 604 coupled to the robot base 610; an end effector 602 configured to be coupled to the robot arm 104; and a tracking array 612 disposed near a proximal end of the guide tube (surgical instrument 608), the guide tube 608 coupled to the end effector 602.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical robot system of Gowda/Hyodo to include the robotic features of the robot base, computer, robot arm, end-effector, and tracking array of Crawford for the purpose of automating the stereotactic device and to lessen the percentage of user error.
With regards to claim 2, Gowda/Hyodo disclose wherein guide tube (400’ of Gowda) is configured to receive an electrode (14 of Hyodo). The resulting combination allows for the detachable electrode holder of Hyodo to attach to the distal end of Gowda.
With regards to claim 3, Gowda/Hyodo disclose the device as claimed in claim 2. Although Hyodo’s detachable electrode holder 3 does not comprise threads that are configured to be received by the skull, Gowda’s introducer 400’ comprises an insertable portion 404 that has an insertable end 405 threaded to engage the drilled hole at the entry site (Paragraph 42). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detachable electrode holder of Hyodo to have the threaded ends as taught by Gowda for the purpose of easily engaging the targeted drilled site.
With regards to claim 4, Gowda/Hyodo disclose wherein the guide tube (400’ of Gowda) is configured to be removed from the electrode holder (3 of Hyodo) after the electrode has been introduced into the skull. As a result of the combination (when the detachable electrode holder of Hyodo is added to the introducer of Gowda), the resulting guide tube would be designed to detach from the electrode holder as Hyodo discloses in Paragraph 40; Figure 3.
With regards to claim 5, Gowda/Hyodo/Crawford disclose the device as claimed in claim 4. Crawford further teaches wherein the tracking array 612 is configured to allow tracking of an angle of the guide tube 608 via a camera (Paragraphs 66-67).
With regards to claim 6, Gowda discloses wherein the tripod mechanism 100 comprises one or more feet 102 that may be configured to rest on the skull without penetrating the skull (Figure 4a).
With regards to claim 7, Gowda discloses wherein the one or more feet 102 are configured to be adjusted via a knob (this claim is a product by process limitation, the one or more feet 102 of the tripod mechanism 100 can be adjusted via guide screws 103 into the skull of the patient as mentioned in Paragraph 43, therefore the knob and the guide screws both give the same end result of adjustability).
With regards to claim 8, Gowda discloses wherein the one or more feet 102 are configured to angularly adjust the guide tube 400’ (Paragraph 43 – 110 swivels and changes the angle of the guide tube relative to the tripod mechanism 100 and its legs 102).
With regards to claim 9, Gowda discloses wherein the tripod mechanism 100 is configured to be temporarily locked to the guide tube 400’ with a set screw 112 (Paragraph 43).
With regards to claim 10, Gowda in view of Crawford disclose wherein the robot base (610 of Crawford) is configured to position the end-effector (602 of Crawford) adjacent to the skull at a trajectory consistent with a desired trajectory for insertion of the electrode 500 (Paragraph 43 of Gowda – discusses the positioning of the tripod with the desired trajectory).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        03/12/2021

/WADE MILES/Primary Examiner, Art Unit 3771